Title: To George Washington from Alexander Hamilton, 10 February 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasury Departt 10 Feby 1794
          
          The enclosed letter of the 27 of last month from the Collector of Tappahannock, relates
            to a subject equally delicate & disagreeable. It is my duty
            to add, that bills have returned protested to the amount of 3000 Dollars.
          This conduct, though I trust proceeding from no ill motive in the Collector, is of a
            nature so fatal to the punctual collection of the revenue, and at the same time so
            vitally injurious to the public credit, that I cannot forbear to submit it as my opinion
            that the public good requires the superceding of the officer.
            With perfect respect &c. &c.
          
            Alexander Hamilton.
          
        